 Case 1:14-cv-01094-MN Document 49 Filed 10/09/18 Page 1 of 24 PageID #: 813




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 CHRISTINA DAUM,                                )
                                                )
                      Plaintiff,                )
                                                )
               v.                               )   C.A. No. 14-1094 (MN)
                                                )
 CPL. EUGENE MILLER, CPL. DICK, CPL.            )
 LAYFIELD, POLICE OFFICER LOWE,                 )
 CPL. BLAKEMAN, TROOPER KESTER,                 )
 CAPTAIN DIXON, DE STATE POLICE-                )
 TROOP 7,                                       )
                                                )
                       Defendants.              )

                                   MEMORANDUM OPINION

Christina Daum, Holiday FL - Pro Se Plaintiff

Michael F. McTaggart: State of Delaware Department of Justice, Wilmington, DE- attorney for
defendants

October 9, 2018
Case 1:14-cv-01094-MN Document 49 Filed 10/09/18 Page 2 of 24 PageID #: 814




       On August 25, 2014, Plaintiff, Christina Daum ("Plaintiff' or "Ms. Daum"), filed a

Complaint, pro se, against Delaware State Police Troop #7 and individual defendants, Corporal

Eugene Miller, Corporal Dick, Corporal Layfield, Trooper Lowe, Corporal Blakeman, Trooper

Kester, Captain Dixon and Delaware State Police Troop 7 (collectively "Defendants"), alleging

violations of 42 U.S.C. § 1983 for actions that purportedly (D.I. 1 at 1):

       deprived plaintiff of rights of handicap, race, color, sex and religion secured under
       the Constitution and laws of the United States, conspiring for the purpose of
       impeding and hindering the due course of justice with intent to deny plaintiff equal
       protection of law, causing physical harm by dragging plaintiff into police station
       while unconscious, failing to provide medical care in a timely fashion, abusing
       power, negligence, intentional injury, conspiring and refusing or neglecting to
       prevent deprivations and denials to plaintiff

                                              * * *
       [and] violated equal protection laws by their dereliction of duties, flagrant false
       arrests, harassment, physical abuse, emotional abuse, malicious prosecution,
       discrimination, slander, and blatant abuse of power.

Ms. Daum's Complaint also appears to assert state law claims for abuse of process, physical and

mental abuse and intentional infliction of pain. (Id.). Presently pending before the court is

Defendants' motion for summary judgment on all pending claims. (D.I. 35). The court has

jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343, and supplemental jurisdiction over the state

law claims pursuant to 28 U.S.C. § 1367.

       No discovery has been taken in the case. 1 In support of their motion, Defendants submitted

approximately 600 pages of Appendices,2 including the applicable arrest warrants, the transcripts


       Defendants served Ms. Daum with interrogatories and requests for production of
       documents on March 16, 2016 (D.I. 29; D.I. 30) but received no response. Defendants
       noticed the deposition of Ms. Daum for August 1, 2016 (D.I. 32; D.I. 33), but that
       deposition did not take place. Plaintiff has not requested any discovery.
2
       The Appendix is D .I. 37, and the pages of the Appendix are numbered A-1 through A-603.
    Case 1:14-cv-01094-MN Document 49 Filed 10/09/18 Page 3 of 24 PageID #: 815




of Ms. Daum's preliminary hearing and trial, Ms. Daum's Plea Agreement, a declaration of

Corporal Miller and car dash camera footage from Corporal Miller's police car. (D.I. 37). In

addition to referencing allegations in her Complaint, Plaintiff submitted the car dash camera

footage from Corporal Miller's police car (D.I. 45) as well as "Progress Notes," dated between

June 22, 2011 and July 15, 2013, and letters from Richard L. Todd, Ph.D., Plaintiffs therapist

(D.I. 44 at 7-13; D.I. 47).

         Plaintiff concedes that Defendants are entitled to summary judgment on all claims for false

arrest but opposes Defendants' motion for summary judgment with respect to claims asserting

excessive force and violation of due process and constitutional rights. (D.I. 44 at 1).

I.       BACKGROUND

         Plaintiffs claims arise from her interactions with Troop 7 officers on August 23, 2012 and

October 1, 2012. 3 The facts are largely undisputed, but where disputes are alleged, they are noted

below.

         A.     August 23, 2012

         On August 23, 2012, Corporal Miller responded to a complaint "about a female removing

property from a residence" at 9 Carriage Lane, Rehoboth, Delaware. (D.I. 37, A-15; A-600).

When Corporal Miller arrived on the scene, Corporal Dick of the Delaware State Police was

already present. (Id). Corporal Miller observed a parked white van. (Id). He spoke to the driver

of the van, Teferi Nessibov, and observed Ms. Daum in the passenger seat of a white van. (D.I. 37,

A-20; A-600). Corporal Miller spoke briefly with Ms. Daum, and she appeared to tell him that

her lawyer had instructed her not to talk to him. (D.I. 37, A-600; A-603).




3
         In her Complaint, Plaintiff discusses the events of October 2, 2012. Police and court
         records, however, suggest she is referring to events from October 1, 2012.


                                                 3
 Case 1:14-cv-01094-MN Document 49 Filed 10/09/18 Page 4 of 24 PageID #: 816




         Corporal Miller also spoke with Leonard Marchone and Bonnie Helder. (D.I. 37, A-600-

01). Mr. Marchone, who rents the property from Ms. Helder, advised that he saw Ms. Daum

carrying boxes to the white van and attempting to remove a ladder from a shed at the rear of the

residence. (D.I. 37, A-20-22; A-600). The boxes contained property belonging to Mr. Marchone

and Ms. Helder. (D.I. 37, A-24). The police observed damage to the lock on the shed. (D.I. 37,

A-28). The police inspected the boxes and found equipment, fishing poles, golf clubs, and family

pictures that belonged to Mr. Marchone, and some linens that belonged to Ms. Helder. (D.I. 37,

A-28). Mr. Nessibov, the driver of the minivan, confirmed that Plaintiff had taken items from the

shed and placed them in the white van and granted police access to look in the white van. (D.I. 37,

A-16).

         Corporal Miller then again tried to speak to Ms. Daum. She attempted to verify the

insurance on the van, but ultimately shut and locked the door of the van. (D.I. 37, A-601).

Corporal Miller was "eventually able to remove [Ms.] Daum from the minivan and place[] [her]

in [his] marked police car." (D.I. 37, A-601). Plaintiff alleges that she was placed in the backseat

of Corporal Miller's "car for almost an hour without tuming the car on or putting the air conditioner

on" (D.I. 1 at 9) and that she was left in the back of the vehicle "for approximately 40-50 minutes"

in 95-degree heat. (D.I. 44 at 1-2). According to Corporal Miller's dash camera (which was

submitted by Defendants (D.I. 37, A-603) and by Plaintiff (D.I. 45)), however, Ms. Daum was in

the vehicle for approximately 12 minutes. (D.I. 37, A-603; D.I. 45). Plaintiff also alleges that the

vehicle and air conditioning were off while she was in the car. (D.I. 1 at 9). The dash camera

footage, however, suggests that the car was on - as the car radio can be heard on the recording




                                                 4
    Case 1:14-cv-01094-MN Document 49 Filed 10/09/18 Page 5 of 24 PageID #: 817




during the time Ms. Daum was in the car. 4 (D.I. 37, A-603). Finally, Plaintiff alleges that her

requests for medical assistance were ignored and that she subsequently passed out due to heat.

(D.I. 37, A-9; D.I. 44 at 1). The dash camera footage recorded Plaintiff shouting for Mr. Nessibov

to call for medical assistance, but not when Corporal Miller approached the vehicle. (D.I. 37,

A-603).

        After completing the witness interviews, Corporal Miller transported Plaintiff to Troop 7.

Plaintiff alleges that she was unconscious or drifted in and out of consciousness throughout her

time in the police car. (D.I. 1 at 1; D.I. 44 at 1-2). Corporal Miller stated that Ms. Daum "had her

eyes closed and appeared to be breathing but sweating. (D.I. 37, A-601). He further stated that

for the "short ride of a few minutes to Troop #7, [Ms.] Daum was seated upright in her seat, against

the headrest and was not slumped over in any way." (Id.). Before he arrived at Troop 7, he

requested assistance. (Id.). He stated that he "did see [Ms. Daum] open her eyes slightly when

[they] arrived at the police Troop." (Id.).

        Corporal Oliphant assisted Corporal Miller in removing Ms. Daum from the car. (Id.). Ms.

Daum alleges that she was "drag[ged] into [the] police station while unconscious." (D.I. 1 at 1).

Corporal Miller attested that he attempted to move Ms. Daum's leg, and she resisted and moved

her leg back, indicating to Corporal Miller that she was cognizant. (D.I. 27, A-601). Nevertheless,

Trooper Miller and Corporal Oliphant together pulled Plaintiff from the vehicle and carried her

under the arms as her legs dragged on the ground. (Id.). Another civilian employee then came to

assist, and the three carried Ms. Daum into the Troop. (Id. at A-601-02).




4
        Corporal Miller attested in his declaration that "[t]he car was on and the air conditioning
        was also on in the car."


                                                 5
Case 1:14-cv-01094-MN Document 49 Filed 10/09/18 Page 6 of 24 PageID #: 818




       Once inside, Corporal Oliphant attempted to rouse Ms. Daum with smelling salts. (D.I. 37,

A-602). Paramedics were called, and they transported her to Beebe Medical Center. (Id).

Sternum rubs were administered by both the paramedics and the Emergency Room doctor. (Id).

Ms. Daum was treated and released that same day. (D.I. 37, A-602).

       Trooper Miller obtained an arrest wairnnt based on his investigation and Ms. Daum was

indicted on six charges . (D.I. 37, A-12). On March 25, 2013, she pleaded guilty to Criminal

Trespass First Degree and Disorderly Conduct in connection with the August 23, 2012 incident.

(D.I. 37, A-127).

       B.      October 1, 2012

       According to Plaintiffs Complaint and notes from her therapist, Dr. Todd, at some time

prior to 12:45 p.m. on October 1, 2012, Ms. Daum was told by a police officer that she was going

to be arrested. (D.I. 1 at 1; D.I. 44 at 7). On October 1, 2012 at 7:20 p.m., Ms. Daum called 911

to rep01t terroristic threatening. She testified that she was on the phone with the Dispatch Center

for approximately 10 minutes. (D.I. 37, A-263). After being dispatched at 7:28 p.m., Trooper

Lowe and Corporal Blakeman responded to the scene at approximately 7:34 p.m. and entered

Ms. Daum's residence. (D.I. 37, A-264). The officers spoke with Ms. Daum and she related

several landlord-tenant matters. The officers advised her that these were civil matters, outside of

their jurisdiction, and would not be discussed. (D.I. 37, A-233). Ms. Daum then asse1ted that she

had been threatened by "one or both of her tenants." (D.I. 37, A-284-85).

       Ms. Daum raised issues about recording the ongoing events and discussed calling 911 to

do so. (D.I. 37, A-237-38). The officers advised Plaintiff that the motor vehicle recorder ("MVR")

was recording everything. (Id). Corporal Blakeman fmther told Plaintiff that she cannot abuse

911 by calling for non-emergency reasons and if she calls while the officers are on the scene, she




                                                6
 Case 1:14-cv-01094-MN Document 49 Filed 10/09/18 Page 7 of 24 PageID #: 819




would be an-ested. (D.I. 37, A-237-239). Corporal Layfield then arrived and entered the residence,

while Corporal Blakeman stepped outside to call the Dispatch Center to determine if threats had

been heard during Plaintiffs initial 911 call. (D.I. 37, A-286).

       Shortly thereafter, the officers left Plaintiffs residence to confirm the statements that

Plaintiff had made and talk to tenants. (D.I. 37, A-286-287). Trooper Lowe testified that Plaintiff

started shouting in the parking lot causing a scene before eventually returning inside and calling

911. (D.I. 37, A-307). Plaintiff admitted that she shouted to a neighbor as well as called 911.

(D.I. 37, A-443-44). After being advised of this call by the Dispatch Center, Corporal Blakeman

told Trooper Lowe to arrest Plaintiff as she had been warned she would be arrested for abusing

911 if she called again for non-emergency reasons. (D.I. 37, A-237-39; A-288).

       Trooper Lowe asked Ms. Daum to open the door and advised that she was under arrest for

misusing 911. (D.I. 37, A-288). Plaintiff asked Trooper Lowe if she was being arrested for calling

911, and then asked him wait a minute and closed the door when he replied yes. (D.I. 37, A-330-

31). Trooper Lowe attempted to open the door, but it was secured by a chain. (D.I. 37, A-288).

Through the opening, Trooper Lowe could see Plaintiffs walking away, toward the back of the

apartment. (D.I. 37, A-289). After again asking Plaintiff to open the door and not receiving a

response, Trooper Lowe forced the door open and saw Plaintiff "walking with a cane at a rapid

pace toward the back of the residence." (D.I. 37, A-289). Trooper Lowe asked Plaintiff to stop,

and when she did not, Trooper Lowe, joined by Corporal Kester grabbed her and attempted to

handcuff her. (D.I. 37, A-289). Plaintiff refused to put her arms behind her back and screamed at

the officers. (D.I. 37, A-290). She was told to stop repeatedly but did not and was eventually

tackled to the ground. (D.I. 37, A-290-296). Corporal Blakeman entered the residence through

the back door and saw Plaintiff on the ground being handcuffed. (D.I. 37, A-240).




                                                 7
 Case 1:14-cv-01094-MN Document 49 Filed 10/09/18 Page 8 of 24 PageID #: 820




       Trooper Lowe obtained an arrest warrant (D.I. 37, A-307) and Ms. Daum was indicted on

four charges. (D.I. 37, A-122-26). On July 16, 2013, a jury trial was held in the Court of Common

Pleas. Plaintiff was found guilty of Resisting Arrest and Malicious Interference with Emergency

Communications and was acquitted of Disorderly Conduct. (D.I. 37, A-574).

       C.      Miscellaneous

       In addition to the events laid out above, Plaintiff complains of generalized conduct listed

in her Complaint without corroborating dates or names. The conduct includes filing charges which

were later dropped, giving out of personal information, failing to file police reports when

requested, and lack of oversight or remediation for abusive behavior. (D.I. 1). Plaintiff also

discusses non-parties' conduct at length, such as her issues with Mr. Marchone and a 2012

offensive touching case. (Id.).

II.    LEGALSTANDARDS

       Summary judgment is appropriate where "the pleadings, the discovery and disclosure

materials on file, and any affidavits show that there is no genuine issue as to any material fact and

that the movant is entitled to judgment as a matter of law." Fed.R.Civ.P. 56(c). The moving party

bears the burden of demonstrating the absence of a genuine issue of material fact. Matsushita

Elec. Indus. Co., Ltd. v. Zenith Radio C01p., 475 U.S. 574, 586 n. 10 (1986). If the moving party

has carried its burden, the nonmovant must then "come forward with 'specific facts showing that

there is a genuine issue for trial."' Id. at 587 (quoting Fed.R.Civ.P. 56(e)) (emphasis in original).

The Court will "draw all reasonable inferences in favor of the nonmoving paiiy, and it may not

make credibility determinations or weigh the evidence." Reeves v. Sanderson Plumbing Prods.,

Inc., 530 U.S. 133 (2000). The Court may not grant summary judgment if a "reasonable jury could




                                                  8
 Case 1:14-cv-01094-MN Document 49 Filed 10/09/18 Page 9 of 24 PageID #: 821




return a verdict for the nonmoving party." Williams v. Borough of West Chester, Pa., 891 F.2d

458,459 (3d Cir. 1989).

        To defeat a motion for summary judgment, however, the nonmoving party must "do more

than simply show that there is some metaphysical doubt as to the material facts." Matsushita, 475

U.S. at 586; see also Podobnik v. United States Postal Service, 409 F.3d 584, 594 (3d Cir. 2005)

(party opposing summary judgment "must present more than just bare assertions, conclusory

allegations or suspicions to show the existence of a genuine issue") (internal quotation marks

omitted). The "mere existence of some alleged factual dispute between the parties will not defeat

an otherwise properly supported motion for summary judgment." Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247-48 (1986). A factual dispute is genuine only where "the evidence is such that

a reasonable jury could return a verdict for the nonmoving party." Id at 248. "If the evidence is

merely colorable, or is not significantly probative, summary judgment may be granted." Id at

249-50 (internal citations omitted); see also Celotex Corp. v. Catrett, 477 U.S. 317,322 (1986)

(entry of summary judgment is mandated "against a party who fails to make a showing sufficient

to establish the existence of an element essential to that party's case, and on which that party will

bear the burden of proof at trial").

        When a litigant proceeds prose, as here, her submissions "are to be construed liberally and

held to less stringent standards than [the] submissions of lawyers. If the court can reasonably read

the submissions, it should do so despite failure to cite proper legal authority, confusion of legal

theories, poor syntax and sentence construction, or [a] litigant's unfamiliarity with rule

requirements." Kloth v. Southern Christian Univ., 494 F.Supp.2d 273, 278 n. 7 (D. Del. 2007),

ajj'd 320 Fed. App'x. 113 (3d Cir. Aug.5, 2008).




                                                 9
Case 1:14-cv-01094-MN Document 49 Filed 10/09/18 Page 10 of 24 PageID #: 822




III.   DISCUSSION

       Ms. Daum' s Complaint alleges that Defendants have violated her constitutional rights, and

purports to assert § 1983 claims and state law claims for abuse of process and battery. As

Defendants note, Plaintiffs Complaint does not specify which claims are asserted against which

Defendant. The court, as did the Defendants in their motion, will address each claim individually.

       A.      42 U.S.C. § 1983 Claims

       42 U.S.C. § 1983 provides in pertinent part:

               Every person who, under color of any statute, ordinance, regulation,
               custom, or usage, of any State or Territory or the District of
               Columbia, subjects, or causes to be subjected, any citizen of the
               United States or other person within the jurisdiction thereof to the
               deprivation of any rights, privileges, or immunities secured by the
               Constitution and laws, shall be liable to the party injured in an action
               at law, suit in equity, or other proper proceeding for redress ....

"In order to recover under § 1983, a plaintiff must show that the defendant, under color of state

law, subjected the plaintiff to a deprivation of a right, privilege, or immunity secured by the

constitution or laws of the United States." Renda v. King, 347 F.3d 550,557 (3d Cir. 2003) (citing

§ 1983); Berg v. Cnty. ofAllegheny, 219 F.3d 261,268 (3d Cir. 2000).

       "Section 1983 is not a source of substantive rights ... the plaintiff must allege a violation

of a federal right." Berg, 219 F.3d at 268; Estate ofSmith v. Marasco, 318 F.3d 497,505 (3d Cir.

2003) (Section 1983 "merely provides a remedy for deprivations of rights established elsewhere

in the Constitution or federal laws."). Thus, "[t]o state a claim under [Section] 1983, a plaintiff

must allege the violation of a right secured by the Constitution and laws of the United States and

must show that the alleged deprivation was committed by a person acting under color of state law."

West v. Atkins, 487 U.S. 42, 48 (1988). The threshold question, therefore, is whether the alleged

action violates a Constitutional right.




                                                 10
    Case 1:14-cv-01094-MN Document 49 Filed 10/09/18 Page 11 of 24 PageID #: 823




                1.      False Arrest

         As noted above, Plaintiff concedes that Defendants are entitled to summary judgment on

all claims for false arrest. (D.I. 44 at 1). Ms. Daum "eventually either plead[ed] guilty or was

found guilty" on criminal charges, including Resisting Arrest and Malicious Interference with

Emergency Communications. (D.I. 37, A-574). Final judgment on those issues has been entered

and has not been vacated. Any false arrest claim would be inconsistent with that judgment and is

barred under Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). See also Hector v. Watt; 235 F.3d

154, 156 (3d Cir. 2000).

                2.      Malicious Prosecution5

         "To prevail on a malicious prosecution claim under Section 1983, a plaintiff must show

that: (1) the defendants initiated a criminal proceeding; (2) the criminal proceeding ended in the

plaintiff's favor; (3) the proceeding was initiated without probable cause; (4) the defendants acted

maliciously or for a purpose other than bringing the plaintiff to justice; and (5) the plaintiff suffered

deprivation of liberty consistent with the concept of seizure as a consequence of a legal

proceeding." McKenna v. City of Phila., 582 F.3d 447,461 (3d Cir. 2009). To satisfy the second

element - favorable termination - the "prior criminal case must have been disposed of in a way

that indicates the innocence of the accused .... " White v. Brown, 408 Fed. App'x. 595, 599

(3d Cir. 2010) (citing Kassler v. Crisanti, 564 F.3d 181, 187 (3d Cir. 2009) (en bane)).

         Here, Plaintiff's claims are not based on a criminal proceeding that ended in Plaintiff's

favor. With respect to the August 23 an-est, Plaintiff pleaded guilty to criminal trespass and



5
         Plaintiff does not refer to malicious prosecution in her response to Defendants' motion,
         and it is unclear whether Plaintiff concedes that Defendants are entitled to summary
         judgment on the malicious prosecution claims as well as the false arrest claims. To the
         extent that it is unclear, however, the court will assume Plaintiff opposes the motion and
         evaluate the bases for summary judgment set forth in Defendants' motion.


                                                   11
Case 1:14-cv-01094-MN Document 49 Filed 10/09/18 Page 12 of 24 PageID #: 824




disorderly conduct in exchange for nolle prosequi being entered on the remaining charges.

(D.I. 37, A-127-128; 130). None of the charges stemming from the August 23 arrest ended in

Plaintiffs favor and the malicious prosecution claim with respect to that arrest fails. White, 408

Fed. App'x. at 599.

         With respect to the October 1, 2012 arrest, Plaintiff was arrested and charged with

Resisting An·est, Falsely Reporting an Incident, Malicious Interference with Emergency

Communications, and Disorderly Conduct. (D.I. 37, A-122-25). For the False Rep01iing claim,

nolle prosequi was entered. For the Disorderly Conduct charge, Plaintiff was acquitted. (D.I. 37,

A-574). For the Resisting Arrest and Malicious Interference charges, Plaintiff was found guilty.

(Id.).   Plaintiffs convictions do not "indicate[] the innocence of the accused," but rather the

opposite. The criminal proceeding stemming from the October 1 arrest did not end in Plaintiffs

favor and the malicious prosecution claim with respect to that arrest also fails. Accordingly,

Defendants are entitled to judgment as a matter of law.

                3.      Excessive Force

         "Police are permitted to use a reasonable amount of force to effect an arrest; the degree of

force is dictated by the suspect's behavior." Yarnall v. Mendez, 509 F. Supp. 2d 421, 431 (D. Del.

2007). Under § 1983, however, the use of excessive force to effect an atTest violates a suspect's

Fourth Amendment rights. Graham v. Connor, 490 U.S. 386, 395-96 (1989). An "objective

reasonableness" standard is used to determine whether officers used excessive force in effecting

an arrest. Graham, 490 U.S. at 388. This dete1mination requires balancing the nature of the

intrusion against the importance of the government's interests claimed to justify the intrusion. See

United States v. Place, 464 U.S. 696, 703 (1983). Each case alleging excessive force must be

evaluated under the totality of circumstances, paying careful attention to the facts and




                                                 12
 Case 1:14-cv-01094-MN Document 49 Filed 10/09/18 Page 13 of 24 PageID #: 825




circumstances of the particular case. See Graham, 490 U.S. at 396. The Court in Graham

identified specific factors for courts to consider in evaluating the totality of the circumstances,

including (1) "the severity of the crime", (2) the "immediate threat" posed by the suspect to officers

or others, and (3) whether the suspect was "actively resisting arrest" or "evad[ing] arrest by flight."

Id. The Third Circuit has expanded this list of factors to include (1) whether the suspect is "violent

or dangerous", (2) the "duration" of the force, (3) whether the force was used to make an arrest,

(4) the "possibility" that the suspect is armed, and (5) the number of people with whom the police

must contend. Patrick v. Moorman, 536 Fed. App'x. 255,258 (3d Cir. 2013) (quoting Sharrar v.

Felsing, 128 F.3d 810, 822 (3d Cir. 1997)).

         Reasonableness is determined at the time of the alleged violation, not upon looking at the

alleged violation with "20/20 hindsight." Id. The calculation of reasonableness must include

"allowance for the fact that police officers are often forced to make split-second judgments - in

circumstances that are tense, uncertain, and rapidly evolving - about the amount of force that is

necessary in a particular situation." Id. at 397.

         In her Complaint, Plaintiff does not refer to excessive force.        Plaintiff, however, is

proceeding prose and thus her Complaint, even if "inartfully pleaded, must be held to less stringent

standards than formal pleadings drafted by lawyers." Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(citations omitted). Here, giving the Complaint the broadest possible reading, Plaintiff asserts use

of excessive force while in custody after the August 23, 2012 arrest, by stating that Defendants

"cause[d] physical harm by dragging plaintiff into [the] police station while unconscious." (D.I. 1

at 1).




                                                    13
Case 1:14-cv-01094-MN Document 49 Filed 10/09/18 Page 14 of 24 PageID #: 826




                        a.     August 23 2 2012 Arrest

        With respect to Plaintiffs August 23, 2012 arrest, the record shows that Trooper Miller

called Corporal Oliphant for assistance upon arriving to Troop 7 because Plaintiff was non-

responsive, even when the officers began physically removing her from the vehicle. (D.I. 37,

A-601-02). Trooper Miller and Corporal Oliphant initially cai1·ied Plaintiff a short distance with

her legs dragging. (Id). There is no evidence that the duration of the "dragging" of Plaintiffs

legs was extended - indeed the evidence shows that a civilian employee arrived and picked up her

legs and helped to carry her into the police station. (Id). There is also no evidence from Plaintiff

(who alleges that she was unconscious at the time of this event) or any other witness. Nor is there

evidence of any injury or that the medical assistance she required after her arrest related in any

way to the short period in which her legs dragged the ground. The record indicates the use of

minimal force necessary to bring Plaintiff into Troop 7 while she was non-responsive.

        Taking the evidence in the light most reasonable to Plaintiff, the record is insufficient for

a reasonable juror to conclude that any Defendant used excessive force in connection with the

August 23, 2012 arrest. Accordingly, Defendants are entitled to judgment as a matter oflaw.

                        b.     October 1, 2012 Arrest

        With respect to the October 1, 2012 airest, Plaintiff does not assert any use of force - or

excessive force - in her Complaint. In her opposition to the instant motion, however, Plaintiff

asserts that "[t]he police knocked in the locked [door] and tackled me to the ground." (D.I. 44 at

2). The discussion following that conclusory statement, however, relates to the August 23, 2012

airest. (D.I. 44 at 2-3).

        Here, Plaintiff has not identified - in her Complaint or otherwise - which if any of the

Defendants used excessive force. Assuming, however, that her allegation of being "tackled ... to




                                                 14
    Case 1:14-cv-01094-MN Document 49 Filed 10/09/18 Page 15 of 24 PageID #: 827




the ground" applies to Trooper Lowe and/or Corporal Kester, the totality of the circumstances does

not suggest that excessive forced was used. While the severity of the crime is low, Plaintiff was

in her home and actively evading police custody. Upon being told that she was under arrest,

Plaintiff refused repeated requests to open the door and instead secured it with a chain. (D.I. 37,

A-288-89, A-330-31). She then began walking rapidly toward the back of the residence. (D.I. 37,

A-289). After police entered the residence and asked her to stop, she refused. (Id.). She was then

grabbed to handcuff her, but Plaintiff refused to put her arms behind her back and actively resisted

arrest. 6 (D.I. 37, A-289-90). In resisting, she was tackled to the ground and handcuffed. (D.I. 37,

A-290-296). There is no evidence that the duration of the "tackling" was any longer than necessary

to subdue Plaintiff, there is no evidence of any injury, and she required no medical assistance after

the arrest.

         Taking the evidence in the light most reasonable to Plaintiff, the record is insufficient for

a reasonable juror to conclude that any Defendant used excessive force in connection with the

October 1, 2012 arrest. Accordingly, Defendants are entitled to judgment as a matter oflaw.

                4.      Illegal Seizure

         Under the Due Process Clause, pretrial detainees are protected from conditions that rise to

the level of punishment. Hubbard v. Taylor, 399 F.3d 150, 158 (3d Cir. 2005). Courts look to the

"totality of the circumstances" to determine if the conditions of confinement can be deemed to

amount to punishment. Union Cty. Jail Inmates v. Di Buono, 713 F.2d 984, 996 (3d Cir. 1983).

To succeed on a claim for illegal seizure, a plaintiff must prove that an official acted with deliberate




6
         Plaintiff was found guilty of Resisting Arrest in connection with the October 1, incident.


                                                  15
Case 1:14-cv-01094-MN Document 49 Filed 10/09/18 Page 16 of 24 PageID #: 828




indifference and that she suffered a deprivation of the "minimal civilized measure of life's

necessities." Hubbard, 399 F.3d at 164 (citing Wilson v. Seiter, 501 U.S. 294,304 (1991)). 7

       Here, Plaintiff claims that she was left in the police "car for almost an hour without turning

the car on or putting the air conditioner on" (D.I. 1 at 9) and that she was left in the back of the

vehicle "for approximately 40-50 minutes" in 95-degree heat. (D.I. 44 at 1-2). Her conclusory

allegations, however, cannot withstand summary judgment. Podobnik 409 F.3d at 594 (party

opposing summary judgment "must present more than just bare assertions, conclusory allegations

or suspicions to show the existence of a genuine issue."). Moreover, Plaintiffs allegations are

inconsistent with the evidence in this case. The dash cam footage (submitted and relied upon by

Plaintiff) shows that Plaintiff was left in the vehicle for less than 15 minutes. (D.I. 37, A-601).

The video from the car also shows the car radio on and the MVR of the car being operational, both

consistent with the car being on. (Id at A-603). The video also shows that when Trooper Miller

approached the car, Plaintiff ceased complaining. (Id).

       Looking at the totality of the circumstances, here, Plaintiff was not subjected to conditions

that can be deemed to amount to punishment, nor is there any evidence that Trooper Miller acted

with deliberate indifference. Accordingly, Defendants are entitled to judgment as a matter oflaw.

               5.      Deprivation of Medical Care

       Failure to provide medical care violates a detainee's Eighth Amendment rights if it rises to

a deliberate indifference to serious medical need. Estelle v. Gamble, 429 U.S. 97, 104 (1976).



7
       "Only in the most extreme cases does the lack of heat rise to the level of a constitutional
       violation." Deputy v. Taylor, 2003 WL 361216, at *3 (D. Del. 2003). For example,
       enduring repeated winters in a cell with an average temperature of fmiy degrees and ice
       regularly fmming on walls precluded summary judgment. Dixon v. Godinez, 114 F .3d
       640, 646 (7th Cir. 1997). Conversely, conclusory complaints about temperature, with no
       allegations or evidence of the severity were insufficient to withstand summary judgment.
       Anderson v. Warden of Berks Cty. Prison, 602 F. App'x 892,894 (3d Cir. 2015).


                                                16
 Case 1:14-cv-01094-MN Document 49 Filed 10/09/18 Page 17 of 24 PageID #: 829




While the Eighth Amendment does not apply where there has been no formal adjudication of guilt,

courts apply the same "deliberate indifference" analysis under the due process protections of the

Fourteenth Amendment. King v. Cty. of Gloucester, 302 F. App'x 92, 96 (3d Cir. 2008). An

official is deliberately indifferent if he knows that a prisoner faces a substantial risk of serious

harm and does not take reasonable steps to avoid the harm. Farmer v. Brennan, 511 U.S. 825, 837

(1994). While intentionally delaying or denying access to medical care can be a manifestation of

deliberate indifference, a delay does not constitute an Eighth Amendment violation if there is no

harm. Mendozav. Lynaugh, 989F.2d 191,195 (5thCir. l993);seealsoBrooksv. Kyler, 204F.3d

102, 105 n.4 (3d Cir. 2000).

        Here, Plaintiffs Complaint alleged that an officer "PURPOSELY left me in the back seat

of hiss [sic] car for almost an hour without turning the car on or putting the air conditioner on" and

that she "yelled for help and stated that [she] need to go to the hospital plenty of time[ s] prior to

when [she] passed out." (D.I. 1 at 9) (emphasis in original). Even taken at face value, this

allegation does not claim that Plaintiff was at a substantial risk of serious harm at any point nor

that any delay caused any harm. Further, the record demonstrates that Trooper Miller did not know

Plaintiff needed medical care, let alone disregarded that need. The video shows that Plaintiff

stopped asking for medical care when Trooper Miller approached the car. (D.I. 37, A-603).

Trooper Miller stated that Plaintiff did not request medical attention and for the "short ride of a

few minutes to Troop #7, [Ms.] Daum was seated upright in her seat, against the headrest and was

not slumped over in any way." (D.I. 37, A-601). Before he arrived at Troop 7, he requested

assistance. (Id.) When Plaintiff did request medical attention after arriving at Troop 7, the

paramedics were called. (D.I. 37, A-602). Consistent with Trooper Miller's actions suggesting

that Plaintiff did not face a substantial risk of serious harm, Plaintiff was treated and released from




                                                  17
Case 1:14-cv-01094-MN Document 49 Filed 10/09/18 Page 18 of 24 PageID #: 830




the hospital the same day. (D.I. 37, A-53; A-601-02). Thus, Plaintiff's claim of failure to provide

medical care cannot succeed and Defendants are entitled to judgment as a matter of law.

                6.      Illegal Search and Seizure

        The Fourth Amendment, made applicable to the States by the Fourteenth Amendment, Ker

v. California, 374 U.S. 23, 30 (1963), provides in pertinent part that the "right of the people to be

secure in their persons, houses, papers, and effects, against unreasonable searches and seizures,

shall not be violated .... " Soldal v. Cook Cty., Ill., 506 U.S. 56, 61 (1992). In her Complaint,

Plaintiff asserts that "[ a]nother way that I am treated differently, treated unfairly, am discriminated

against is that some of my personal property is kept or looked through for several days without a

warrant. One time it happened with my cell phone 8 and another time, after the October 2 arrest,

my keys were kept by Officer Layfield." (D.I. 1 at 3-4). Plaintiff's conclusory allegations do not

amount to a violation of the Fourth Amendment.

       Inventory searches incident to arrest are "a well-defined exception to the warrant

requirement of the Fourth Amendment". Colorado v. Bertine, 479 U.S. 367 (1987) (citing Illinois

v. Lafayette, 462 U.S. 640, 643 (1983) and South Dakota v. Opperman, 428 U.S. 364, 367-376

(1976)). The policies behind the warrant requirement are not implicated in an inventory search,

Opperman, 428 U.S. at 370, n. 5, nor is the related concept of probable cause. Id. Here, Plaintiff's

allegation is essentially that her keys were taken incident to the valid October 2 arrest and not

returned quickly enough. Courts have found that failure to return property after arrest is not the

basis for a claim for violation of the Fourth Amendment. See Shaul v. Cherry Valley-Springfield

Cent. Sch. Dist., 363 F.3d 177, 187 (2d Cir. 2004) ("Where ... an initial seizure of prope1iy was



8
       Plaintiff offers no allegations or evidence as to the circumstances involving the taking of
       her cellphone, such as why the cellphone was taken, when the cellphone was taken, by
       whom or what if anything was done with the cellphone in the "several days" it was kept.


                                                  18
 Case 1:14-cv-01094-MN Document 49 Filed 10/09/18 Page 19 of 24 PageID #: 831




reasonable, defendants' failure to return the items does not, by itself, state a separate Fourth

Amendment claim of unreasonable seizure); Lee v. City of Chicago, 330 F.3d 456, 466 (7th Cir.

2003); Fox v. Van Oosterum, 176 F.3d 342, 350-51 (6th Cir. 1999). Accordingly, Defendants are

entitled to judgment as a matter of law.

               7.      Supervisory Liability

       A§ 1983 claim cannot be based solely on respondeat superior. Ashcroft v. Iqbal, 556 U.S.

662, 675-77 (2009). This court has previously held that:

               [f]acts showing personal involvement of the defendant must be asserted;
               such assertions may be made through allegations of specific facts showing
               that a defendant expressly directed the deprivation of a plaintiff's
               constitutional rights or created policies where the subordinates had no
               discretion in applying the policies in a fashion other than the one which
               actually produced the alleged deprivation; e.g., supervisory liability may
               attach if the plaintiff asserts facts showing that the supervisor's actions were
               "the moving force" behind the harm suffered by the plaintiff.

Rahim v. Holden, 831 F. Supp. 2d 845, 849-50 (D. Del. 2011) (internal citations and footnote

omitted). Here, Plaintiff's Complaint does not specify which Defendant, if any, is a supervisor.

Further, the Complaint contains only conclusory allegations that "supervisors ... did not intervene

or stop" the alleged constitutional violations and that "[t]his passive condonance caused the illegal

behavior to escalate." (D.I. 37, A-1). Plaintiff fails to allege that any supervisor was "the moving

force" behind any violation of the Plaintiff's rights nor enacted any specific policy that all

subordinates were required to follow without discretion that led to a violation of the Plaintiff's

constitutional rights. Therefore, Defendants are entitled to summary judgment as a matter of law.

               8.      Equal Protection

       The Equal Protection Clause of the Fourteenth Amendment provides that "[n]o State shall

... deny to any person within its jurisdiction the equal protection of the laws." Analysis of a claim

asse1iing violation of Equal Protection asks whether the state actors "intentionally discriminate[d]



                                                 19
Case 1:14-cv-01094-MN Document 49 Filed 10/09/18 Page 20 of 24 PageID #: 832




against a reasonably identifiable group and whether that intentional discrimination is nonetheless

legally justified." Hassan v. City of NY, 804 F.3d 277,294 (3d Cir. 2015), as amended (Feb. 2,

2016). Here, Plaintiff identifies no group to which she belongs that is being discriminated against,

but instead asserts that she, individually, is treated differently than others.     (D.I. 1 at 2-3).

Accordingly, Defendants are entitled to judgment as a matter of law.

               9.      Retaliation

       The right to access the courts "must be freely exercisable without hindrance or fear of

retaliation." Milhouse v. Carlson, 652 F.2d 371, 374 (3d Cir. 1981). A§ 1983 claim based on

retaliation for a prior lawsuit requires Plaintiff to show that the defendant responded with

retaliatory action sufficient to deter a person of ordinary firmness from exercising her rights and

the causal connection between the lawsuit and the retaliatory action. Kundratic v. Thomas, 407 F.

App'x 625,628 (3d Cir. 2011). To establish the causal connection, Plaintiff must prove either: (1)

an unusually suggestive proximity in timing between the protected and retaliatory activities, or (2)

a pattern of antagonism coupled with suggestive timing. Id. Defendants may defeat the retaliation

claim by showing that the same action would have been taken regardless of plaintiffs protected

activity. Lauren W ex rel. Jean W v. DeFlaminis, 480 F.3d 259, 267 (3d Cir. 2007).

       Here, Plaintiff alleges she was retaliated against for her pending lawsuit against some of

the Defendants. The record, however, does not support such a claim or show any causal connection

between her earlier lawsuit and being an-ested. Specifically, there is no unusually suggestive

proximity in timing between Plaintiffs earlier lawsuit and the purported retaliation. Plaintiff filed

an action pursuant to§ 1983 on January 23, 2012. (D.I. 36 at 15). The arrests disputed in this case

took place August 23, 2012 and October 1, 2012- i.e., eight and ten months after the filing of the

earlier lawsuit. Moreover, Plaintiff had an interaction with Troop 7 on May 27, 2012, and does




                                                 20
Case 1:14-cv-01094-MN Document 49 Filed 10/09/18 Page 21 of 24 PageID #: 833




not allege misconduct by Defendants in connection with that. Finally, as already discussed,

Defendants' actions on August 23, 2012 and October 1, 2012 were based on probable cause and

resulted in convictions. Accordingly, Plaintiff would have been arrested and convicted based on

her conduct - not based on retaliation for any pending lawsuit.

                10.     Conspiracy

        A § 1983 claim based on conspiracy requires an agreement or a plan by the Defendants,

acting under color of state law, to deprive Plaintiff of her constitutionally protected rights.

Franklin Music Co. v. American Broad. Co., 616 F.2d 528, 534 (3d Cir. 1979); Marchese v.

Umstead, 110 F. Supp. 2d 361, 371 (E.D. Pa. 2000). Here, Plaintiff alleges that Defendants

Corporal Layfield, Trooper Lowe, and Corporal Blakeman "each conspired and knew that plaintiff

would be arrested for something after she called 911." (D.I. 1 at 2). Plaintiff complains that

Defendants treated her differently, for example, taking 25 minutes to arrive, having an excessive

number of police officers respond, recording only her testimony, and having "the police set her up

and [know] they were going to find something to arrest her for." (Id.). Taken at face value, none

of these claims allege violations of Plaintiff's constitutional rights. Further, Plaintiff offers nothing

more than the bare allegation of conspiracy, which is insufficient to overcome summary judgment.

Maslow v. Evans, No. 01-CV-3636, 2003 WL 22594577, at *25 (E.D. Pa. 2003). This conspiracy

claim is also barred by Plaintiff's conviction on Resisting Arrest and Malicious Interference with

Emergency Communications. See McDerby v. Daniels, No. 08-882-GMS, 2010 WL 2403033, at

*5 (D. Del. 2010) (citing Baker v. Wittevrongel, No. 09-2174, 2010 WL 325786 (3d Cir. 2010)

(dismissing conspiracy claim based on Heck, 512 U.S. at 485-86)).




                                                  21
Case 1:14-cv-01094-MN Document 49 Filed 10/09/18 Page 22 of 24 PageID #: 834




        B.      Qualified Immunity

        "Qualified immunity shields government officials from civil damages liability unless the

official violated a statutory or constitutional right that was clearly established at the time of the

challenged conduct." Taylor v. Barkes, 135 S. Ct. 2042, 2044 (2015). The "qualified immunity

standard gives ample room for mistaken judgments by protecting all but the plainly incompetent

or those who knowingly violate the law." Hunter v. Bryant, 502 U.S. 224, 229 (1991). The

doctrine of qualified immunity extends to mere mistakes in judgment, whether the mistake is one

of fact or law. Butz v. Economou, 438 U.S. 478, 507 (1978).

        For the reasons previously stated, Trooper Miller's actions in connection with his arrest of

Plaintiff for Criminal Trespass and Disorderly Conduct were objectively reasonable, as were the

actions of the Defendants involved in the October 2012 arrest that led to conviction on charges of

Resisting Arrest and Malicious Interference with Emergency Communications. There was no

violation of a statutory or constitutional right, and Defendants are entitled to qualified immunity

in connection with the two a11'ests of Plaintiff.

        C.      State Law Claims 9

                1.      Abuse of Process

        To establish abuse of process under Delaware law, Plaintiff must prove: (1) an ulterior

purpose and (2) a willful act in the use of the process not proper in the regular conduct of the

proceedings. Esposito v. Townsend, No. 12C-08-006 (RBY), 2013 WL 493321, at *5 (Del. Super.

2013). A definite act or threat inconsistent with process is required as well as some f01m of

coercion not properly involved in the proceeding itself to succeed on an abuse of process claim.




9
        The court has supplemental jurisdiction over Plaintiffs state law claims, which are all "part
        of the same case or controversy" as her federal law claims. 28 U.S.C.A. § 367(a).


                                                    22
 Case 1:14-cv-01094-MN Document 49 Filed 10/09/18 Page 23 of 24 PageID #: 835




Nix v. Sawyer, 466 A.2d 407, 412 (Del. Super. 1983). Here, Plaintiff alleges no action by

Defendants that exceeds their necessary function in investigating criminal activity and effecting

mTest.    Moreover, as previously discussed, Plaintiff pleaded guilty to charges from the

August 23, 2012 arrest and was convicted on charges arising from the October 1, 2012 arrest.

Thus, her claims for abuse of process fail as a matter of law.

                2.      Battery

         In her Complaint, Plaintiff alleges physical and mental abuse and intentional infliction of

pain, without specifying the facts giving rise to these allegations. (D.I. 1 at 1). The closest

analogous state law claim appears to be battery. The tort of battery is the "intentional, unpermitted

contact upon the person of another which is harmful or offensive." Brzoska v. Olson, 668 A.2d

1355, 1360 (Del. 1995). The contact must offend the person's integrity, regardless of whether the

contact is harmful. Id. The contact by Defendants that Plaintiff complained of was related to being

carried into Troop 7 on August 23, 2012 and being tackled in connection with resisting arrest on

October 1, 2012. As previously discussed, the officers used necessary force to carry Plaintiff from

the vehicle when she was non-responsive, and to arrest her while she was actively resisting. As

the force used was objectively reasonable, the complained of contact was reasonable and not

offensive.

                3.      Other Claims

         Plaintiff raises concerns regarding unspecified claims, such as an arrest on June 21, 2011

and an offensive touching case from May 27, 2012. Claims brought pursuant to 42 U.S.C. § 1983

are subject to the state statute of limitations for personal injury actions, which in Delaware is two

years. Poole v. Marks, 441 F. App'x 854, 857 (3d Cir. 2011) (citing Sameric Corp. ofDel., Inc. v.

City ofPhiladelphia, 142 F.3d 582,599 (3d Cir. 1998)); 10 Del. C. § 8119. Claims not filed within




                                                 23
Case 1:14-cv-01094-MN Document 49 Filed 10/09/18 Page 24 of 24 PageID #: 836




the statute oflimitations period are time-barred. Turner v. Corr. Med. Servs., 479 F. Supp. 2d 453,

462 (D. Del. 2007).

         Here, the Complaint was filed on Monday, August 25, 2014. Accordingly, the two-year

statute oflimitations period for all § 1983 claims raised by Plaintiffs Complaint must have accrued

no later than August 23, 2012. To the extent that any of Plaintiff's allegations are based on these

instances or other occmTences prior to August 23, 2012, they are time-barred.

         Finally, Plaintiff raises complaints about her October 1, 2012 charges, particularly that she

did not have an opportunity to cross-examine Corporal Blakeman at trial. Those claims relating

to trial are contrary to the record as she did cross-examine the witness. (DJ. 37, A-240-58;

A-263-68). Moreover, to the extent, this was an issue, it should have been raised in an appeal from

the Delaware Court of Common Pleas to the Delaware Superior Court. DEL. SUPER. CT. CRIM.

R. 37.

IV.      CONCLUSION

         For the foregoing reasons, the court grants Defendants' motion for summary judgment on

all pending claims. An appropriate order will follow.




                                                  24
